Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 2-6, 8 and 20-28 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1, 7, 18-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20170223656 A1) in view of 

2b. Summary of the Cited Prior Art
Jeong discloses a method for access point selection based on location and signal strength (Fig 1-10).
Patel discloses a method for configuring and deploying network nodes based on connectivity quality (Fig 1-27).

2c. Claim Analysis
Regarding Claim 1, Jeong discloses:
A wireless router deployment method for determining deployment positions of wireless routers in a spatial area, comprising
[(Jeong discloses a method for access point selection based on location and signal strength, see:
[Abstract] A method and apparatus for measuring a location of a communication terminal using an access point is provided. Information of nearby access points from the communication terminal is received. A predetermined number of nearby access points among the nearby access points is selected based on the received information. Location coordinates of the selected predetermined number of nearby access points are extracted. A barycentric coordinate is calculated using the extracted location coordinates. The calculated barycentric coordinate is determined as a final location of the communication terminal.
	Fig 1-4 and 5-9)]:
acquiring first position information on a plurality of candidate nodes distributed in the spatial area for deploying the wireless routers

[0046] As shown in FIG. 3, an access point information collecting terminal mounted in a vehicle 310 collects information by detecting signals from nearby access points at a predetermined time cycle while the vehicle 310 is moving at low speed. The information collected by the access point information collecting terminal includes collection time, collection location information (for example, latitude and longitude), identity information (for example, MAC address) and signal strength (for example, Received Signal Strength Indication (RSSI)) of an access point which transmits a signal detected at a collection location, and identity information (for example, cell ID or Pseudo Noise (PN) code) of a base station which covers the corresponding collection location.
[0047] Referring to FIG. 3, taking point A as an example, the access point information collecting terminal mounted in the vehicle 310 collects information of an access point which transmits a signal detected at the point A. For example, the access point information collecting terminal collects latitude and longitude information of the point A, collection time, MAC address and signal strength (RSSI) of the access point which transmits the signal detected at the point A, and identity information of a base station which covers the point A. As described above, the access point information collecting terminal collects information of access points detected at every point at a predetermined time cycle (for example, every minute) while moving at a low speed.
[0060] Referring to FIG. 7, the location measuring server 250 receives a location measurement request for a specific communication terminal to be measured for its location. The location measuring server 250 receives identity information (for example, MAC address or SSID) and signal strength information of a nearby access point from the specific communication terminal (operation S701).
[0062] Next, the location measuring server 250 selects access points having an actual location coordinate among the nearby access points of which information is received from the specific communication terminal (operation S703). That is, the location measuring server 250 checks whether there is an access point having an actual location coordinate stored in the access point information DB 270, using identity information (for example, MAC address) of the nearby access points. In the present example, it is assumed that the number of the selected access points is ‘n’.
Fig 3-4; Fig 7, Steps S701-S703; see also Figs 6 and 8)];
determining, based on the first position information, a network coverage probability and a network energy efficiency value for each of the candidate nodes presuming a to-be-deployed wireless router is deployed at the candidate node
[(Jeong discloses determining energy efficiency or signal strength from various access point, or router for selection, see:
[0048] FIG. 4 is a table of access point information for location according to an exemplary embodiment. As described above with reference to FIG. 3, the access point information collecting terminal collects information of nearby access points at a predetermined time cycle while moving, and the collected access point information for location is shown in FIG. 4. As shown in FIG. 4, the table has a time field 410, a location field 430, a MAC address field 450, an RSSI field 470, and a cell ID field 490.
[0062] Next, the location measuring server 250 selects access points having an actual location coordinate among the nearby access points of which information is received from the specific communication terminal (operation S703). That is, the location measuring server 250 checks whether there is an access point having an actual location coordinate stored in the access point information DB 270, using identity information (for example, MAC address) of the nearby access points. In the present example, it is assumed that the number of the selected access points is ‘n’.
[0066] Next, the location measuring server 250 extracts location coordinates of the selected R access points from the access point information DB 270 (operation S707).
Fig 3-4; Fig 7, Steps S705-S7011; see also Figs 6 and 8)];
determining network quality scores for respective candidate nodes according to the network coverage probability and the network energy efficiency value
[(Jeong discloses determining network quality of a plurality of routers, or access points, see:
[0048] FIG. 4 is a table of access point information for location according to an exemplary embodiment. As described above with reference to FIG. 3, the access point information collecting terminal collects information of nearby access points at a predetermined time cycle while moving, and the collected access point information for location is shown in FIG. 4. As shown in FIG. 4, the table has a time field 410, a location field 430, a MAC address field 450, an RSSI field 470, and a cell ID field 490.
Fig 4; Fig 7, Steps S705-S7011; see also Figs 6 and 8)];
selecting a candidate node with a highest network quality score as a deployment position for the to-be-deployed wireless router

[0057] In the present exemplary embodiment, the reason for using a rising point of inflection is because the rising point of inflection is a point where the signal strength of an access point is highest, and thus, is closest to a location where the access point is actually installed.
[0064] Next, the location measuring server 250 selects the top k access points based on the signal strength among access points excluding access points having an actual location coordinate (operation S705). For example, when there are six access points having an actual location coordinate among thirty access points of which information is received from the specific communication terminal, the location measuring server 250 selects the top k access points having a high signal strength based on signal strength among the twenty four access points not having actual location coordinates.
[0078] Specifically, in (a) of FIG. 9, the calculated barycentric coordinates are ‘A’, ‘B’, and ‘C’. Because three barycentric coordinates are sufficient to form a group, further grouping is not necessary. When a barycentric coordinate of a triangle having the three barycentric coordinates as the apices is calculated, one final barycentric coordinate 710 is obtained as shown in (b) of FIG. 9.
[0079] Finally, the location measuring server 250 determines one final barycentric coordinate 710 obtained by the barycentric method as a final location of the specific communication terminal (operation S807).
Fig 8, Steps S807; Fig 9)].

However, Patel discloses a method for configuring and deploying network nodes based on connectivity quality.
determining, based on the first position information, a network coverage probability and a network energy efficiency value for each of the candidate nodes presuming a to-be-deployed wireless router is deployed at the candidate node
[(Patel discloses configuring and deploying network nodes based on connectivity quality, including coverage characteristics, see:
[0014] Another technical advantage of the present invention includes providing an automatically configurable wireless node. In particular, the wireless node automatically configures itself to both wireline and wireless transmission topologies upon activation and reconfigures itself to adapt to changing conditions within the system. As a result, the wireless nodes need not be independently configured or customized and thus may be readily deployed in any suitable wireless environment.
[0095] FIG. 13 is a flow diagram illustrating the coverage analysis function in accordance with one embodiment of the present invention. In this embodiment, the method begins at step 450 in which the coverage area of each responding wireless router 30 is identified. At step 452, the selector/beam orientation of the responding wireless routers 30 are identified.
[0096] Proceeding to step 454 adjacent, co-channel or other handoff neighbors are identified using technology specific parameters of each wireless router 30 responding to the RF discovery search method. At step 456, the power levels for the activated and neighboring wireless routers 30 are identified based on the coverage area, selector/beam orientation and other parameters provided by the responding sites. In this way, the activated wireless router may determine the coverage area of its own and of each responding wireless router 30.
Fig 13, Steps 450 and 456; see also Fig 9, Steps 362-368; Figs 2-6, 12, 21 and 26)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jeong’s method for access point selection based on location and signal strength with Patel’s method for configuring and deploying network nodes based on connectivity quality with the motivation being to automatically configure and deploy router connectivity (Patel, Abstract).

Regarding Claim 7, Jeong discloses:
wherein acquiring of the first position information on the plurality of candidate nodes distributed in the spatial area for deploying the wireless router comprises
[(see Figs 1-2 and 7-9)]:
acquiring the first position information on each of the candidate nodes
[(Jeong discloses collecting location, signal strength and other information from a plurality of access points, or routers, see:
[0046] As shown in FIG. 3, an access point information collecting terminal mounted in a vehicle 310 collects information by detecting signals from nearby access points at a predetermined time cycle while the vehicle 310 is moving at low speed. The information collected by the access point information collecting terminal includes collection time, collection location information (for example, latitude and longitude), identity information (for example, MAC address) and signal strength (for example, Received Signal Strength Indication (RSSI)) of an access point which transmits a signal detected at a collection location, and identity information (for example, cell ID or Pseudo Noise (PN) code) of a base station which covers the corresponding collection location.
[0047] Referring to FIG. 3, taking point A as an example, the access point information collecting terminal mounted in the vehicle 310 collects information of an access point which transmits a signal detected at the point A. For example, the access point information collecting terminal collects latitude and longitude information of the point A, collection time, MAC address and signal strength (RSSI) of the access point which transmits the signal detected at the point A, and identity information of a base station which covers the point A. As described above, the access point information collecting terminal collects information of access points detected at every point at a predetermined time cycle (for example, every minute) while moving at a low speed.
[0060] Referring to FIG. 7, the location measuring server 250 receives a location measurement request for a specific communication terminal to be measured for its location. The location measuring server 250 receives identity information (for example, MAC address or SSID) and signal strength information of a nearby access point from the specific communication terminal (operation S701).
[0062] Next, the location measuring server 250 selects access points having an actual location coordinate among the nearby access points of which information is received from the specific communication terminal (operation S703). That is, the location measuring server 250 checks whether there is an access point having an actual location coordinate stored in the access point information DB 270, using identity . In the present example, it is assumed that the number of the selected access points is ‘n’.
Fig 3-4; Fig 7, Steps S701-S703; see also Figs 6 and 8)].
Jeong does not elaborate about dividing the spatial area.
However, Patel discloses:
dividing the spatial area into a plurality of uniformly distributed spatial grids; using the spatial grids as the candidate nodes for deploying the wireless router
[(Patel discloses dividing spatial area into cells for router configuration and deployment, see:
[0005] Cellular and other wireless networks have been connected to IP networks in order to allow cellular phones and other mobile devices to communicate with remote devices over the IP network. A typical cellular network covers a contiguous area that is broken down into a series of cells. Each cell has a base station and may be subdivided into sectors.
[0014] Another technical advantage of the present invention includes providing an automatically configurable wireless node. In particular, the wireless node automatically configures itself to both wireline and wireless transmission topologies upon activation and reconfigures itself to adapt to changing conditions within the system. As a result, the wireless nodes need not be independently configured or customized and thus may be readily deployed in any suitable wireless environment.
[0095] FIG. 13 is a flow diagram illustrating the coverage analysis function in accordance with one embodiment of the present invention. In this embodiment, the method begins at step 450 in which the coverage area of each responding wireless router 30 is identified. At step 452, the selector/beam orientation of the responding wireless routers 30 are identified.
[0096] Proceeding to step 454 adjacent, co-channel or other handoff neighbors are identified using technology specific parameters of each wireless router 30 responding to the RF discovery search method. At step 456, the power levels for the activated and neighboring wireless routers 30 are identified based on the coverage area, selector/beam orientation and other parameters provided by the responding sites. In this way, the activated wireless router may determine the coverage area of its own and of each responding wireless router 30.
Fig 13, Steps 450 and 456; see also Fig 9, Steps 362-368; Figs 2-6, 12, 21 and 26)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jeong’s method for access point selection based on location and signal strength with Patel’s method for configuring and deploying network nodes based on connectivity quality with the motivation being to automatically configure and deploy router connectivity (Patel, Abstract).

Regarding Claim 18, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 19, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 29, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	



/JUNG LIU/Primary Examiner, Art Unit 2473